Case 1:21-cr-00354-APM Document7 Filed 05/12/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-353
THOMAS B. ADAMS, JR., : VIOLATIONS:
: 18 U.S.C. § 1512(c)(2), 2
Defendant. : (Obstruction of an Official Proceeding)

18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2)(G)

(Parade, Demonstrate, or Picket in the
Capitol Grounds or Buildings)

INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about January 6, 2021, within the District of Columbia and elsewhere, THOMAS
B. ADAMS, JR., attempted to, and did, corruptly obstruct, influence, and impede an official
proceeding, that is, a proceeding before Congress, specifically, Congress’s certification of the
Electoral College vote as set out in the Twelfth Amendment of the Constitution of the United
States and 3 U.S.C. §§ 15-18.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Section 1512 (c)(2) and 2)
Case 1:21-cr-00354-APM Document7 Filed 05/12/21 Page 2 of 3

COUNT TWO
On or about January 6, 2021, within the District of Columbia, THOMAS B. ADAMS,
JR., did unlawfully and knowingly enter and remain in a restricted building and grounds, that is,
any posted, cordoned-off, and otherwise restricted area within the United States Capitol and its
grounds, where the Vice President and Vice President-elect were temporarily visiting, without
lawful authority to do so.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(1))

COUNT THREE

On or about January 6, 2021, within the District of Columbia, THOMAS B. ADAMS,
JR., did knowingly, and with intent to impede and disrupt the orderly conduct of Government
business and official functions, engage in disorderly and disruptive conduct in and within such
proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and otherwise
restricted area within the United States Capitol and its grounds, where the Vice President and Vice
President-elect were temporarily visiting, when and so that such conduct did in fact impede and
disrupt the orderly conduct of Government business and official functions..

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, THOMAS B. ADAMS,
JR., did willfully and knowingly utter loud, threatening, or abusive language, or engage in
disorderly and disruptive conduct at any place in the Grounds or in any of the Capitol Buildings

with the intent to impede, disrupt, and disturb the orderly conduct of a session of Congress and
Case 1:21-cr-00354-APM Document7 Filed 05/12/21 Page 3 of 3

either House of Congress, and the orderly conduct in that building of a hearing before or any
deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, THOMAS B. ADAMS,
JR., willfully and knowingly did parade, demonstrate, or picket in any of the Capitol Buildings.

(Parade, Demonstrate, or Picket in any of the Capitol Buildings, in violation of Title
40, United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Ohaary Dhhilps fete

Attomey of the United States in
and for the District of Columbia.
